           Case 1:19-cv-08807-PAE Document 53 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM LEE GILLESPIE,

                                       Plaintiff,                      19 Civ. 8807 (PAE)
                        -v-
                                                                             ORDER
 HEARTLAND SCENIC STUDIO, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court hereby sets the

following schedule and deadlines:

       •    The parties’ joint statement of stipulated facts is due May 11, 2021;

       •    The defendant’s motion for summary judgment is due June 1, 2021;

       •    The plaintiff’s opposition to the defendant’s motion for summary judgment is due

            June 22, 2021;

       •    The defendant’s reply in support of its motion for summary judgment is due July 7,

            2021.

       SO ORDERED.

                                                             PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 21, 2021
       New York, New York
